
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1789
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To restore fairness to Federal cocaine
		  sentencing.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Sentencing Act of
			 2010.
		2.Cocaine sentencing disparity
			 reduction
			(a)CSASection 401(b)(1) of the Controlled
			 Substances Act (21 U.S.C. 841(b)(1)) is amended—
				(1)in subparagraph (A)(iii), by striking
			 50 grams and inserting 280 grams; and
				(2)in subparagraph (B)(iii), by striking
			 5 grams and inserting 28 grams.
				(b)Import and Export ActSection 1010(b) of the Controlled
			 Substances Import and Export Act (21 U.S.C. 960(b)) is amended—
				(1)in paragraph (1)(C), by striking 50
			 grams and inserting 280 grams; and
				(2)in paragraph (2)(C), by striking 5
			 grams and inserting 28 grams.
				3.Elimination of mandatory minimum sentence
			 for simple possessionSection
			 404(a) of the Controlled Substances Act (21 U.S.C. 844(a)) is amended by
			 striking the sentence beginning Notwithstanding the preceding
			 sentence,.
		4.Increased penalties for major drug
			 traffickers
			(a)Increased penalties for manufacture,
			 distribution, dispensation, or possession with intent To manufacture,
			 distribute, or dispenseSection 401(b)(1) of the Controlled
			 Substances Act (21 U.S.C. 841(b)) is amended—
				(1)in subparagraph (A), by striking
			 $4,000,000, $10,000,000,
			 $8,000,000, and $20,000,000 and inserting
			 $10,000,000, $50,000,000,
			 $20,000,000, and $75,000,000, respectively;
			 and
				(2)in subparagraph (B), by striking
			 $2,000,000, $5,000,000,
			 $4,000,000, and $10,000,000 and inserting
			 $5,000,000, $25,000,000,
			 $8,000,000, and $50,000,000, respectively.
				(b)Increased penalties for importation and
			 exportationSection 1010(b)
			 of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is
			 amended—
				(1)in paragraph (1), by striking
			 $4,000,000, $10,000,000,
			 $8,000,000, and $20,000,000 and inserting
			 $10,000,000, $50,000,000,
			 $20,000,000, and $75,000,000, respectively;
			 and
				(2)in paragraph (2), by striking
			 $2,000,000, $5,000,000,
			 $4,000,000, and $10,000,000 and inserting
			 $5,000,000, $25,000,000,
			 $8,000,000, and $50,000,000, respectively.
				5.Enhancements for acts of violence during
			 the course of a drug trafficking offensePursuant to its authority under section 994
			 of title 28, United States Code, the United States Sentencing Commission shall
			 review and amend the Federal sentencing guidelines to ensure that the
			 guidelines provide an additional penalty increase of at least 2 offense levels
			 if the defendant used violence, made a credible threat to use violence, or
			 directed the use of violence during a drug trafficking offense.
		6.Increased emphasis on defendant’s role and
			 certain aggravating factorsPursuant to its authority under section 994
			 of title 28, United States Code, the United States Sentencing Commission shall
			 review and amend the Federal sentencing guidelines to ensure an additional
			 increase of at least 2 offense levels if—
			(1)the defendant bribed, or attempted to
			 bribe, a Federal, State, or local law enforcement official in connection with a
			 drug trafficking offense;
			(2)the defendant maintained an establishment
			 for the manufacture or distribution of a controlled substance, as generally
			 described in section 416 of the Controlled Substances Act (21 U.S.C. 856);
			 or
			(3)(A)the defendant is an organizer, leader,
			 manager, or supervisor of drug trafficking activity subject to an aggravating
			 role enhancement under the guidelines; and
				(B)the offense involved 1 or more of the
			 following super-aggravating factors:
					(i)The defendant—
						(I)used another person to purchase, sell,
			 transport, or store controlled substances;
						(II)used impulse, fear, friendship, affection,
			 or some combination thereof to involve such person in the offense; and
						(III)such person had a minimum knowledge of the
			 illegal enterprise and was to receive little or no compensation from the
			 illegal transaction.
						(ii)The defendant—
						(I)knowingly distributed a controlled
			 substance to a person under the age of 18 years, a person over the age of 64
			 years, or a pregnant individual;
						(II)knowingly involved a person under the age
			 of 18 years, a person over the age of 64 years, or a pregnant individual in
			 drug trafficking;
						(III)knowingly distributed a controlled
			 substance to an individual who was unusually vulnerable due to physical or
			 mental condition, or who was particularly susceptible to criminal conduct;
			 or
						(IV)knowingly involved an individual who was
			 unusually vulnerable due to physical or mental condition, or who was
			 particularly susceptible to criminal conduct, in the offense.
						(iii)The defendant was involved in the
			 importation into the United States of a controlled substance.
					(iv)The defendant engaged in witness
			 intimidation, tampered with or destroyed evidence, or otherwise obstructed
			 justice in connection with the investigation or prosecution of the
			 offense.
					(v)The defendant committed the drug
			 trafficking offense as part of a pattern of criminal conduct engaged in as a
			 livelihood.
					7.Increased emphasis on defendant’s role and
			 certain mitigating factorsPursuant to its authority under section 994
			 of title 28, United States Code, the United States Sentencing Commission shall
			 review and amend the Federal sentencing guidelines and policy statements to
			 ensure that—
			(1)if the defendant is subject to a minimal
			 role adjustment under the guidelines, the base offense level for the defendant
			 based solely on drug quantity shall not exceed level 32; and
			(2)there is an additional reduction of 2
			 offense levels if the defendant—
				(A)otherwise qualifies for a minimal role
			 adjustment under the guidelines and had a minimum knowledge of the illegal
			 enterprise;
				(B)was to receive no monetary compensation
			 from the illegal transaction; and
				(C)was motivated by an intimate or familial
			 relationship or by threats or fear when the defendant was otherwise unlikely to
			 commit such an offense.
				8.Emergency authority for United States
			 sentencing commissionThe
			 United States Sentencing Commission shall—
			(1)promulgate the guidelines, policy
			 statements, or amendments provided for in this Act as soon as practicable, and
			 in any event not later than 90 days after the date of enactment of this Act, in
			 accordance with the procedure set forth in section 21(a) of the Sentencing Act
			 of 1987 (28 U.S.C. 994 note), as though the authority under that Act had not
			 expired; and
			(2)pursuant to the emergency authority
			 provided under paragraph (1), make such conforming amendments to the Federal
			 sentencing guidelines as the Commission determines necessary to achieve
			 consistency with other guideline provisions and applicable law.
			9.Report on effectiveness of drug
			 courts
			(a)In generalNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report analyzing the effectiveness of drug court programs
			 receiving funds under the drug court grant program under part EE of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797–u et
			 seq.).
			(b)ContentsThe report submitted under subsection (a)
			 shall—
				(1)assess the efforts of the Department of
			 Justice to collect data on the performance of federally funded drug
			 courts;
				(2)address the effect of drug courts on
			 recidivism and substance abuse rates;
				(3)address any cost benefits resulting from
			 the use of drug courts as alternatives to incarceration;
				(4)assess the response of the Department of
			 Justice to previous recommendations made by the Comptroller General regarding
			 drug court programs; and
				(5)make recommendations concerning the
			 performance, impact, and cost-effectiveness of federally funded drug court
			 programs.
				10.United States Sentencing Commission report
			 on impact of changes to Federal cocaine sentencing lawNot later than 5 years after the date of
			 enactment of this Act, the United States Sentencing Commission, pursuant to the
			 authority under sections 994 and 995 of title 28, United States Code, and the
			 responsibility of the United States Sentencing Commission to advise Congress on
			 sentencing policy under section 995(a)(20) of title 28, United States Code,
			 shall study and submit to Congress a report regarding the impact of the changes
			 in Federal sentencing law under this Act and the amendments made by this
			 Act.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
